United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1479
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Rashad Darnell Norwood

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: February 10, 2020
                              Filed: May 11, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Rashad Darnell Norwood pled guilty to two counts: (1) possession of firearms
in furtherance of a drug-trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A);
and (2) possession with intent to distribute methamphetamine in violation 21 U.S.C.
841(a)(1) and 841(b)(1)(B). The district court1 sentenced him to the 60-month
mandatory minimum on the firearm count and varied downward on the meth count,
sentencing him to 108 months’ imprisonment. He appeals his sentence on the meth
count. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      Norwood challenges his 108-month sentence on the meth count (guidelines
range was 140-175 months), arguing the district court should have varied downward
more by applying “the methamphetamine ‘mixture’ Guidelines,” rather than the
“actual” meth guidelines. This court reviews the substantive reasonableness of a
sentence for abuse of discretion. See United States v. Smith, 795 F.3d 868, 872 (8th
Cir. 2015). “A district court abuses its discretion and imposes an unreasonable
sentence when it fails to consider a relevant and significant factor, gives significant
weight to an irrelevant or improper factor, or considers the appropriate factors but
commits a clear error of judgment in weighing those factors.” United States v. Miner,
544 F.3d 930, 932 (8th Cir. 2008).

      Courts may vary from the guidelines based on policy disagreements, see
Kimbrough v. United States, 552 U.S. 85, 101 (2007), but they are not required to do
so. See United States v. Battiest, 553 F.3d 1132, 1137 (8th Cir. 2009) (“Kimbrough
did not mandate that district courts consider the crack/powder sentencing disparity
and do not act unreasonably, abuse their discretion, or otherwise commit error if they
do not.” (cleaned up)). Here, the district court expressly considered Norwood’s
policy argument:

      We’ve had more meth cases, and they do tend to be basically pure.

      I can only surmise that the reason is it’s so cheap that there’s hardly any
      need to cut it anymore, and so to the extent the guidelines are using

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                         -2-
       purity as a proxy for a position in a drug organization, that has become
       relatively quite an unreliable sole indicator.

       Now, does that mean that we then automatically apply the mixture
       guidelines as if everybody charged with methamphetamine is at a very
       low level in a distribution ring? Obviously, not. It just means that we
       have to take a look at the surrounding circumstances, and it underscores
       the importance of tailoring a sentence to an individual defendant and
       that individual defendant’s criminality vis-a-vis the charged offenses
       and also the prior history.

                                          ....

       Where are you in a drug organization? You know, how serious a drug
       dealer are you? If it looked like not serious at all, you know, maybe we
       could go down to the mixture guidelines because we’d say, well, okay,
       we can’t really use purity as a proxy, but look at this guy. He’s not
       really involved in selling drugs.

       That’s just not right in your case. You’ve got almost $20,000 in cash,
       the drugs, plus your history that makes it very clear that this is how you
       were— this is how you were supporting yourself.

The court did not abuse its discretion in not varying downward more. See United
States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir. 2018) (“Here, the court expressly
considered Burton’s policy argument and rejected it. This was within its
discretion.”); United States v. Key, 785 F.3d 1240, 1244 (8th Cir. 2015) (holding that
the district court was not required to “vary from the Guidelines based on a policy
disagreement” and acted within its discretion when it did not).

      Norwood also maintains his sentence is substantively unreasonable and creates
“unwarranted sentencing disparities” because it is higher than eight other defendants
he contends have similar records. This argument has no merit. “While the Supreme
Court said that district courts . . . should ‘take account of sentencing practices in other


                                           -3-
courts,’ . . . it is unrealistic to expect that in any given case, the parties can produce
information about individual sentences imposed in numerous proceedings around the
country that may involve offenders similar to the defendant under consideration.”
United States v. Barron, 557 F.3d 866, 869 (8th Cir. 2009), quoting Kimbrough, 552
U.S. at 108. “It would give too much weight to the decision of one district judge if
we were to require that the sentencing court use a single example cited by one party
as the reference point for an appropriate sentence under § 3553(a).” Id. Here,
Norwood provided six cases from Minnesota and two from other federal districts. As
the district court said:

      Comparing an individual defendant to a different hand picked defendant
      is an exercise that is never going to amount to anything amounting to an
      empirical national study. It’s similar to, as I always used to say about
      statutory interpretation, it’s like looking out over a crowd of people and
      picking out your friends and then making a—putting the information
      about your friends in a grid and making that look scientific. It’s not
      scientific either.

      So my focus is on, Mr. Norwood, your particular circumstances.

The court then considered the § 3553(a) factors, noting the seriousness of the offense,
Norwood’s lengthy and violent criminal history, his childhood, and the need to
protect the public. The court determined the guidelines were “more than is
necessary” but that “a sentence of the mandatory minimum would be grossly
insufficient to recognize you, your history, your criminality, and the seriousness of
this offense and to protect the public in the future.” The district court did not abuse
its discretion. See United States v. Parker, 762 F.3d 801, 812 (8th Cir. 2014)
(“Where [a] district court in imposing a sentence makes an individualized assessment
based on the facts presented, addressing the defendant’s proffered information in its
consideration of the § 3553(a) factors, such sentence is not unreasonable.” (internal
quotation marks omitted)).


                                           -4-
                        *******

The judgment is affirmed.
               ______________________________




                            -5-